Exhibit 10.1


brookscorporatelogocolora15.jpg [brookscorporatelogocolora15.jpg]


November 7, 2016


David C. Gray


Dear David:


This letter is intended to modify and amend the offer letter dated June 12, 2014
(the “Offer Letter”) between Brooks Automation, Inc. (“Brooks”) and you. In
light of your continued performance in the senior executive role as Senior Vice
President, Chief Strategy and New Business Officer, Brooks has agreed to modify
certain terms of offer letter relating to your eligibility for salary
continuation in the event there is a termination of your employment as set forth
below.
The following paragraphs are hereby added to the Offer Letter as new Sections 5
and 6:
5.
If Brooks terminates your employment without “cause” (as defined in Brooks’
equity grant documents), or you terminate your employment for “good reason” (as
defined below), you will be eligible for salary continuation payments at your
then current base salary for a period of six (6) months from your termination
date. If you have not secured employment following the initial six (6) months of
salary continuation, Brooks will continue your salary on a bi-weekly basis for
up to six (6) additional months while you are not employed. In addition, you
will continue to be covered under the Company’s medical, dental and vision plans
at the same contribution level as current active employees. In exchange, you
agree to sign the Company’s customary Separation Agreement and Waiver of Claims.
For the sake of clarity, the salary continuation benefits described above shall
not apply to any termination of employment that triggers a payment to you under
the Change in Control Agreement dated as of November 7, 2016 between you and the
Company.

6.
For purposes hereof, “good reason” shall mean, without your express written
consent, the occurrence of any of the following: (i) a material breach by the
Company of any agreement that exists between you and the Company; (ii) a
diminution of your responsibilities and authority resulting in responsibilities
and authority in material respects inconsistent with the responsibilities and
authority of the role of Senior Vice President, Chief Strategy and New Business
Officer of the Company; (iii) a reduction of your base salary or of any material
employee benefit enjoyed by you unless all senior executives of the Company
suffer a substantially similar reduction; or (iv) a relocation of your office to
a location more than 60 miles from the Company’s headquarters in Chelmsford,
Massachusetts.”

Except as set forth above, all other terms and conditions contained in your
Offer Letter remain unchanged and in full force and effect. Please acknowledge
your agreement with the terms of this letter by signing and returning a copy
hereof.
Sincerely yours,


/s/ William T. Montone


William T. Montone
Senior Vice President, Human Resources


ACKNOWLEDGED:


/s/ David C. Gray    


David C. Gray



